COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Benny Vance and Pierre Metzener V. Mark C. Popkowski, Jody M.
                          Popkowski, Tammy Evans, Stephen Popkowski and Modern System
                          Concepts, Inc.

Appellate case number:    01-15-00897-CV

Trial court case number: 2014-70417

Trial court:              334th District Court of Harris County

Date motion filed:        June 26, 2017

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justice Massengale and Justice Brown


Date: November 2, 2017